Title: To Benjamin Franklin from Joseph Miller, 29 July 1779
From: Miller, Joseph
To: Franklin, Benjamin


my Lord
Tours July the 29 1779
The Humble Petition of Joseph Miller Late Commander of the Brig Sampson: Sheweth that your Petitioner being Taken the 20th: August 1778 by the General Mifflin Captn: Daniel Mc:Nieel on my Passage to New found land and heave been a prisoner Ever Sence wherefore your Petitioner Most Humbly Presents him Self and distressed wife and Three Small Children at home distressed for want of Serport begs the Feavour of your Lord Ships Permition to returne to England that I might be of some help to my Poore distressed wife and Family as I Never Took up arms against Ammerica neither I never will but All ways Saild in the Merchants Servis and Shall so Continue: and as I am the Only one Left out of Twelve Commanders that Captn: Mc:Nieel Took and my Ship a very rich Prize. I begs the feavour of your Lord Ships Permission to returne to England if Theay will not Exechang poore Ammericans in England it his hard for Them I knows it and Like wise for me and my Poore Family who his Greatly Wanting my Asistance it is Hard that I Should Suffer for bad Ministers at home and if it is not your Lord Ships Pleasure to Grant me Permission to returne home or if your Lord Ship will Greaously be pleased to Grant me Permission to go for Ammerica in Some Ammerican Merchant Ship unless your Lord Ship Thinks There will be an Exechange Soon and your Petitioner Shall Ever pray for your Lord Ships Prosperity
Joseph Miller
 
Addressed: A Monsieur Monsieur Franklin / Chargé des affaires des treize / Provinces unies de La’merique / auprés de La Cour de France / En Son Hotel. / Près de Paris. A Chaillot
Notation: Miller Joseph July 29. 1779.
